Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  July 24, 2007                                                                                        Clifford W. Taylor,
                                                                                                               Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                     Elizabeth A. Weaver
                                                                                                            Marilyn Kelly
  134382                                                                                               Maura D. Corrigan
                                                                                                     Robert P. Young, Jr.
                                                                                                     Stephen J. Markman,
                                                                                                                    Justices
  IN THE MATTER OF:
  HON. WILLIAM C. HULTGREN
  JUDGE 19th DISTRICT COURT
  BEFORE THE JUDICIAL TENURE COMMISSION,
  ____________________________________________

        On order of the Court, the request by the Judicial Tenure Commission for
  appointment of a mast is considered and Honorable Norma Dotson-Sales is appointed
  Master to hear Formal Complaint No. 82.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         July 24, 2007                       _________________________________________
                                                                             Clerk